SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 18, 2010 Tri-Valley Corporation (Exact name of registrant as specified in its charter) Delaware 001-31852 94-1585250 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 4550 California Blvd., Suite 600 Bakersfield, California 93309 (Address of principal executive office) Issuer's telephone number:661-864-0500 Section 5Corporate Governance and Management Item 5.07Submission of Matters to a Vote of Security Holders. At the Tri-Valley Corporation annual meeting of stockholders held on June 18, 2010, the stockholders elected each of the following individuals to serve on the Board of Directors for a one year term, by the following votes. Proposal #1 Nominees Votes For Votes Withheld Paul W. Bateman Edward M. Gabriel G. Thomas Gamble Henry Lowenstein James S. Mayer Loren J. Miller Shareholders also approved the issuance of shares of common stock upon exercise of warrants pursuant to a Securities Purchase Agreement dated April 6, 2010 (the “Purchase Agreement”) between the Company and six institutional investors, by the following vote: Votes For Votes Against Abstain Proposal #2 Issuance of Common Stock Pursuant to Securities Purchase Agreement Finally, shareholders approved the future issuance of up to 10,000,000 shares of common stock below the greater of the common stock’s book value or market value at the time of the sale, in a future sale on terms to be approved by the Company’s Board of Directors, by the following vote. Votes For Votes Against Abstain Proposal #3 Issuance of Up to 10,000,000 Shares of Common Stock in a Future Sale Section 8Other Events Item 8.01Other Events During the shareholders’ meeting on June 18, Maston N. Cunningham, the Company’s President and Chief Executive Officer, made a PowerPoint presentation summarizing the Company’s current business affairs.The presentation is attached to this Report as Exhibit 99.1. Section 9Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits Exhibit 99.1Annual Meeting Presentation Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:June 21, 2010 TRI-VALLEY CORPORATION /s/ John E. Durbin John E. Durbin, Chief Financial Officer
